Citation Nr: 0210885	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.  He died on February [redacted], 1992.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1994 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a decision dated March 18, 1999, the Board denied the 
appellant's claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the appellant, vacated the Board's 
decision of March 18, 1999, and remanded the matter to the 
Board for further proceedings.  The joint motion by the 
parties before the Court stated that VA must provide the 
appellant an opportunity to submit evidence and argument in 
response to any medical opinion obtained by VA.

In August 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 2002.  


FINDINGS OF FACT

1.  The primary site of the veteran's cancer was the 
gastroesophageal junction and not the lungs.

2.  The veteran's renal failure at the time of his death was 
not related to diabetes mellitus.

3.  Esophageal cancer is not recognized by VA as associated 
with exposure to herbicides.

4.  The veteran's fatal esophageal cancer was not related to 
exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  The remaining implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The Court 
has held that the duty to notify applies in a case in which 
the veteran is attempting to reopen a claim which was the 
subject of a prior final disallowance.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In this 
case, the appellant was notified of the pertinent law and of 
what evidence is to establish service connection for the 
cause of a veteran's death in a statement of the case 
furnished to her in May 1995 and in subsequent supplemental 
statements of the case.  In addition, the RO took the 
following actions to notify the appellant of specific items 
of evidence which might support her claim and that she, not 
VA, was expected to submit such evidence: in July 2000, the 
RO notified the appellant that she should submit medical 
evidence to support her contention that diabetes contributed 
to the veteran's death; in May 2001, the RO notified the 
appellant that she should submit copies of any medical 
treatises relied upon by the veteran's treating physician for 
an opinion he expressed in October 1992 concerning the 
etiology of the veteran's fatal esophageal cancer; and, in 
July 2001, the RO notified the appellant that she should 
submit a report by a federal agency which she asserted 
supported her claim.  Also, in July 2001, the RO notified the 
appellant that it was her ultimate responsibility to submit 
private medical evidence to substantiate her claim. 
Therefore, the Board believes, based on the record, that VA's 
duty to notify the appellant has been fulfilled.

With regard to the duty to assist the appellant in the 
development of facts pertinent to her claim, VA has obtained 
medical opinions from a specialist in oncology, a specialist 
in hematology/oncology, and a specialist in environmental 
medicine.  The appellant has not identified any evidence 
which might be pertinent to her claim which the RO has not 
obtained and considered. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Contentions of Appellant

The appellant contends that the primary site of the veteran's 
cancer may have been the lungs and that his cause of death 
may have been lung cancer, a disease recognized by VA as 
associated with exposure to herbicides, and not metastatic 
cancer of the esophagus.  In the alternative, she contends 
that the veteran's cancer of the esophagus was related to 
exposure to Agent Orange.  In the alternative, she contends 
that renal failure materially contributed to the veteran's 
death and that such renal failure was caused by diabetes 
mellitus, a disease recognized by VA as associated with 
exposure to herbicides.

Factual Background

The record discloses that, in July 1991, the veteran 
underwent an esophagogastroduodenoscopy at a private 
facility, which revealed a tumor mass extending distally 
along the esophagus to involve the uppermost portion of the 
cardia.  Biopsy of the esophageal mass showed that it was 
malignant.

In early January 1992, the veteran was admitted to a private 
hospital with a known diagnosis of malignant neoplasia of the 
cardioesophageal junction with secondary malignant metastatic 
neoplasia of the retroperitoneum and peritoneum, as well as 
peritoneal seeding and carcinomatosis, atrial fibrillation, 
acute and chronic renal failure, myelosuppression secondary 
to chemotherapy, hypertensive cardiovascular disease, 
malignant ascites, anemia, thrombocytopenia and episodes of 
both leukopenia and leukocytosis.  During hospitalization, B. 
B., MD, a consulting physician, found that the most likely 
etiology for the veteran's renal insufficiency was the 
cumulative nephrotoxicity from the Platinol therapy 
(chemotherapy) which he had undergone.  As noted above, the 
veteran died on February [redacted], 1992.  He was 45 years of age.  
The hospital summary reported the cause of death as the 
following diagnoses: metastatic cardioesophageal carcinoma; 
malignant ascites; renal failure; cardiopulmonary failure; 
and cardiac arrhythmia.

The veteran's death certificate listed the immediate cause of 
death as metastatic carcinoma of the esophagus, which had 
onset approximately 8 months prior to death.  No conditions 
leading to the immediate cause of death were listed.

At the time of the veteran's death, service connection was 
not in effect for any disability.

The veteran's service medical records are entirely negative 
for findings or a diagnosis of disease of the throat, lungs, 
heart, vascular system, or genitourinary system.  At an 
examination for service separation in January 1969, acne and 
high frequency hearing loss in the left ear were noted; all 
other bodily systems were evaluated as normal.

In September 1992, R. J. D., MD, a private physician, 
reported that he had participated in the veteran's care by 
performing diagnostic endoscopies and occasional esophageal 
dilations.  He stated that the exact etiology of 
adenocarcinoma of the gastroesophageal junction was not clear 
from his examinations.

In October 1992, D. H. B., MD, the veteran's treating 
physician at death and prior to death, reported that the 
veteran died as a complication of the progression of 
metastatic esophageal carcinoma with lung metastasis after 
having a short period of time in remission after chemotherapy 
and radiation therapy.  He stated that: 

As to whether or not [the veteran's] death was caused 
by esophageal sarcoma, I can say that this was not the 
fact.  (The Board notes that at one point the appellant 
questioned whether the veteran may have had sarcoma, a 
disease recognized by VA as associated with exposure to 
herbicides.)  However, to say that [his] disease may 
have been caused by exposure to chemical herbicides, 
also known as Agent Orange, is a founded possibility, 
according to results from the National Institute of 
Health, the National Cancer Institute, as well as 
various research protocols throughout the United 
States.  To state it conclusively would be wrong but 
there is both a possibility and a probability which 
exists that the exposure to Agent Orange may have led 
to the initial manifestation of esophageal carcinoma in 
this patient.  

In May 2001, the RO wrote to the appellant and requested that 
she provide copies of any medical treatises relied upon by 
Dr. D. H. B. for his opinion that there was a relationship 
between the veteran's esophageal cancer and Agent Orange.  
The appellant did not respond the RO's request.

In July 2001, the RO wrote to Dr. D. H. B. and noted that, in 
October 1992, he had stated that there were studies which 
found a connection between cancer of the esophagus and 
exposure to chemical herbicides.  The RO informed him that 
its medical researchers had found no such studies or 
evidence.  The RO requested that Dr. D. H. B. furnish 
specific information as to the dates of any such studies and 
the publications in which the studies appeared.  Dr. D. H. B. 
did not respond to the RO's letter.

In May 1994, Dr. D. H. B. reported that the veteran did not 
have a primary carcinoma of the lung but rather had a 
metastatic carcinoma of the esophagus which spread to his 
lungs.

In her notice of disagreement with the denial of her claim, 
received in November 1994, the appellant stated that there 
was a report by the Environmental Protection Agency (EPA) 
which documented dioxin, an element of Agent Orange, as a 
major cause of esophageal cancer.  In July 2001, the RO 
requested that the appellant provide a copy of any such EPA 
report.  The appellant responded by stating in July 2001 that 
she expected to submit an EPA report within 30 days, but she 
did not submit any such report.

In June 1997, the veteran's medical records were reviewed by 
a VA specialist in oncology, who reported that, according to 
medical literature, the most likely etiological factors in 
the development of cancer of the esophagus are use of tobacco 
and alcohol and there was no study found showing an 
association of esophageal cancer and herbicides such as Agent 
Orange.  The oncologist stated that he had no information as 
to the veteran's use of tobacco and alcohol.

In July 2000, the RO wrote to the appellant and requested 
that she submit medical evidence in support of her contention 
that diabetes contributed to the veteran's death.  The 
appellant did not respond to the RO's request.

In September 2000, the veteran's daughter stated that he 
smoked until 1979.  In January 2001, the appellant stated 
that the veteran consumed alcohol until 1989.

In October 2001, the appellant's representative submitted a 
copy of a letter dated in 1997 to the publication 
Occupational and Environmental Medicine from the medical 
department of a German chemical company which stated that 3 
out of 42 workers potentially exposed to polybrominated 
dibenzo-p-dioxins (PBDDs) and furans (PBDFs) during extrusion 
blending of resins containing polybrominated diphenal ether 
(PBDE) flame retardants during a 12 year period ending in 
1989 developed digestive tract neoplasms, one of which was 
squamous cell carcinoma of the esophagus.  The employee who 
developed cancer of the esophagus had a history of smoking 
about a pack of cigarettes per day for 40 years and consuming 
2 or 3 bottles of beer per day.

In October 2001, the evidence of record in the claims file 
and medical literature were reviewed by a board certified 
hematologist/oncologist and the environmental physician (an 
expert in environmental and toxin exposure) of the VA North 
Texas Health Care System.  The 2 expert physicians reported 
with regard to the veteran as follows:

1. This patient died as the result of adenocarcinoma 
originating around the gastroesophageal junction and 
invading the esophagus and cardia of the stomach.  This 
cancer was not the result of herbicide exposure in 
Vietnam.  According to extensive review of the 
literature performed by the National Academy of Science 
and published in 3 sequential volumes, the relative 
risk of developing gastrointestinal cancers in veterans 
exposed to herbicides in Vietnam is 1.0.  That means 
the risk is the same whether this veteran went to 
Vietnam or not.  This led the Academy to the conclusion 
that there is evidence (limited) of no association 
between exposure to herbicides and development of GI 
cancers (such as the adenocarcinoma that this veteran 
had).  As to the opinion by Dr. [D. H. B.], it is 
simply incorrect.  It was written in 1992 before the 
National Academy of Science studied the matter in depth 
and perhaps that is the reason for the error.
2. This veteran's reported borderline diabetes did not 
materially contribute to his death.  There is only one 
reference I can find in the C-file relating to this 
diagnosis.  All other progress notes and summaries do 
not list diabetes as a diagnosis.  Still there are 
recorded blood sugars, which are mildly elevated.  
Whether this is due to the fact that he is recorded as 
getting D5 (5% dextrose) IV during the hospitalization 
or he truly has diabetes cannot be said with certainty 
based on the records provided.  What can be said is 
that if he did have diabetes, it was very mild (blood 
sugars in the 140-170 range).  And one would not expect 
any evidence of diabetic complications relating to 
this.  The statement that his diabetes led to renal 
failure which, as a cumulative effect, helped 
contribute to his death, is not supported by the 
evidence.  It is clearly documented that his renal 
failure was felt due to chemotherapy for his cancer, 
not diabetes.  His kidney function was normal until he 
entered the hospital, only becoming acutely worse after 
the chemo.
3.  His cancer was not caused by herbicide exposure.  His 
renal failure was not caused by diabetes.  And diabetes 
(if indeed present) did not contribute to his death.    

In May 2002, in response to an inquiry by the appellant's 
representative, the RO informed him that the letter to 
Occupational and Environmental Medicine from the German 
chemical company had been reviewed by the physicians who 
provided the expert opinion in October 2001.

Analysis

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Applicable law and regulations provide that, if a veteran was 
exposed to a herbicide agent during active service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) (2001) are met, even though there is 
no record of such disease during service.  The listed 
diseases are: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
soft-tissue sarcoma; and diabetes mellitus.  38 C.F.R. § 1116 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.309(e) (2001).  
38 C.F.R. § 3.307(a)(6) (iii) (2001) provides that a veteran 
who served in the Republic of Vietnam from January 1962 to 
May 1975 shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.

The Board finds that the only evidence with probative value 
on the medical issues in this case is competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (66 Fed. Reg. 45630, 
August 29, 2001).

As noted above, the veteran's terminal hospital summary 
showed his causes of death as metastatic cardioesophageal 
carcinoma, malignant ascites, renal failure, cardiopulmonary 
failure, and cardiac arrhythmia and his death certificate 
listed the immediate cause of death as metastatic carcinoma 
of the esophagus.  Because there is no competent medical 
evidence that any of these causes of death were present 
during the veteran's active service or otherwise related to 
his active service, the Board finds that service connection 
for metastatic cardioesophageal carcinoma, malignant ascites, 
renal failure, cardiopulmonary failure, or cardiac arrhythmia 
is not established on that basis.

With regard to the appellant's contention that the veteran's 
cause of death was lung cancer, the Board notes that there is 
no medical evidence that that was the case and the veteran's 
treating physician specifically found that metastatic cancer 
of the esophagus and not cancer of the lung was the cause of 
death.

With regard to the appellant's contention that renal failure, 
a contributory cause of death, was a result of diabetes, the 
Board notes that there is no medical evidence that that was 
the case.  During the veteran's final hospitalization, a 
consulting physician found that the likely cause of the 
veteran's renal failure was the chemotherapy which he had for 
esophageal cancer, and there is no medical evidence or 
opinion to the contrary.

With regard to the appellant's contention that the veteran's 
fatal esophageal cancer was a result of exposure to 
herbicides in Vietnam, the Board notes first that the veteran 
did serve in Vietnam and is for that reason presumed to have 
been exposed to herbicides but that esophageal cancer has not 
been recognized by VA as a disease associated with exposure 
to herbicides.  Therefore, presumptive service connection for 
the cause of the veteran's death as a result of exposure to 
herbicides must be denied.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.309(e) (2001).

The final issue for consideration is the appellant's claim 
that direct service connection for esophageal cancer, the 
veteran's immediate cause of death, should be granted on the 
basis that such cancer in the veteran's case was related to 
exposure to herbicides in Vietnam.  This issue presents the 
scientific question of whether herbicides cause esophageal 
cancer.  That issue has been addressed by: the VA oncologist 
who reviewed the veteran's medical records in June 1997; the 
veteran's treating physician, Dr. D H. B., in his statement 
of October 1992; and the VA specialists in 
hematology/oncology and environmental medicine who reviewed 
the veteran's medical records and medical literature in 
October 2001.  

As noted above, the VA oncologist who reviewed the veteran's 
medical records in June 1997 reported that scientific studies 
do not show a correlation between exposure to herbicides and 
esophageal cancer and that the likely etiological factors for 
development of esophageal cancer are use of tobacco and use 
of alcohol.  The appellant and her daughter later stated that 
the veteran had as an adult used tobacco and alcohol.

The veteran's treating physician, Dr. D.H.B., stated in 
October 1992 that scientific studies showed a link between 
exposure to herbicides and esophageal cancer.  However, when 
Dr. D. H. B. and the appellant were asked to identify any 
such study, they did not do so.  Furthermore, in June 1997 
and in October 2001, reviewing VA physicians reported that 
their search of literature found no such study but rather the 
National Academy of Science has found after studying the 
subject that there is  no correlation between exposure to 
herbicides and esophageal cancer.  The VA specialists in 
hematology/oncology and environmental medicine, after review 
of the veteran's claims file, concluded that his esophageal 
cancer was not in fact related to exposure to herbicides. 

The only medical evidence in support of the theory that the 
veteran's presumed exposure to herbicides caused his fatal 
esophageal cancer was Dr. D. H. B.'s opinion.  His opinion, 
he said, was based on studies by the National Institutes of 
Health and National Cancer Institute and other studies, which 
the appellant was unable to produce when requested to do so.  
The Board, therefore, finds that the opinion of Dr. D. H. B. 
has been effectively refuted by the VA physicians who have 
reported that the National Academy of Science reached a 
conclusion opposite to that of Dr. D. H. B.  The Board 
concludes that the competent medical evidence and the weight 
of scientific opinion are against a finding of any 
relationship between exposure to herbicides in Vietnam and 
the veteran's esophageal cancer.  In this regard, the Board 
notes that the medical department of the German chemical 
company reported only that one worker who was a cigarette 
smoker and user of alcohol for many years and may have had 
exposure to dioxins in the workplace developed esophageal 
cancer.  The medical department personnel of the chemical 
company did not in fact say that the case of this one worker 
proved an association between exposure to dioxin and 
esophageal cancer and, in any event, their report cannot, in 
the Board's view, reasonably be read as demonstrating any 
link between Agent Orange and esophageal cancer.  In sum, the 
preponderance of the competent evidence of record is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  Her personal beliefs as to the etiology 
of the veteran's esophageal cancer, no matter how sincere, 
lack probative value, because, as a layperson, she is not 
qualified to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 
   

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

